Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The rejections of claims 1, 2, 3, 7, 8, 11, 12, and 14-17 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 7, and 14 have been amended, claims 6 and 13 have been cancelled, and claims 4, 5, 9, 10, 18, and 19 remain cancelled. Thus, claims 1, 2, 3, 7, 8, 11, 12, and 14-17 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2020, August 21, 2020, and November 20, 2020 have been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Ryan McBeth on January 13, 2021.  The application has been amended as follows: 

1. (Currently Amended) A well measurement system comprising: a fiber-line intervention tool, further comprising: 
a housing,
a fiber-line spool comprising wound fiber-line that is configured to unwind during deployment of the fiber-line intervention tool, the fiber-line spool configured in the housing,
one or more sensors configured in the housing, and the one or more sensors configured to connect to the fiber-line of the fiberline spool such that the one or more sensors can send measurement data across the fiber-line to the surface,
the one or more sensors configured to include at least one Bragg grating pressure sensor and one Bragg grating temperature sensor positioned at the end of fiber-line thereby providing production monitoring of pressure and temperature at a single location within the well,
the housing made of a soluble material that is configured to dissolve after a predetermined exposure period where the predetermined exposure period is pre-determined prior to the deployment of the housing and configured to match with or exceed an intended measurement time period for the one or more sensors configured in fee housing,
a surface receiver that connects to the fiber-line and is configured to receive the measurement data from the one or more sensors.

7. (Currently Amended) A well measurement system for a sucker rod configured well comprising:

a housing configured with a cylindrical shape and an inner cavity, the inner cavity having sufficient diameter such that the cavity diameter is greater than a sucker rod diameter at a particular wellsite,
a fiber-line spool cavity configured with wound fiber-line that is configured to unwind during deployment of the fiber-line intervention tool, the fiberline spool housed in the housing, one or more sensors configured in the housing, and a connection between the one or more sensors and the fiber-line spool such that the one or more sensors can send measurement data across the fiberline to the surface,
the one or more sensors configured to include at least one Bragg grating pressure sensor and one Bragg grating temperature sensor positioned at the end of fiber-line thereby providing production monitoring of pressure and temperature at a single location within the well,
the housing made of a soluble material that is configured to dissolve after a predetermined exposure period where the predetermined exposure period is pre-determined prior to the deployment of the housing and configured to match with or exceed an intended measurement time period for the one or more sensors configured in the housing,
a surface fiber-line receiver that connects to the fiber-line and is configured to receive the measurement data from the one or more sensors.


configuring a fiber-line intervention tool for deployment at the surface, the tool comprising:
a housing,
a fiber-line spool cavity configured with wound fiber-line that is configured to unwind during deployment of the fiber-line intervention tool, the fiberline spool housed within the housing, one or more sensors configured in the housing, and a connection between the one or more sensors and the fiber-line spool such that the one or more sensors can send measurement data across the fiberline to the surface,
the one or more sensors configured to include at least one Bragg grating pressure sensor and one Bragg grating temperature sensor positioned at the end of fiber-line thereby providing production monitoring of pressure and temperature at a single location within the well,
the housing made of a soluble material that is configured to dissolve after a predetermined exposure period where the predetermined exposure period is pre-determined prior to the deployment of the housing and configured to match with or exceed an intended measurement time period for the one or more sensors configured in the housing.

Allowable Subject Matter
Claims 1, 2, 3, 7, 8, 11, 12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Hoffman et al. [U.S. Patent Publication 2014/0144224], discloses a housing for a sensor device and a sensor device in a housing (paragraph 0010 and figure 1, item 22), a fiber-line in a wireline (paragraph 0011 and figure 2, item 30), and the use of a fiber optic line in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                               

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689